t c memo united_states tax_court brookshire brothers holding inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date in the early 1990’s p constructed placed into service and began depreciating gas station properties p an accrual_method taxpayer calculated its depreciation_deductions for tax purposes using the modified accelerated_cost_recovery_system macrs of sec_168 i r c on its returns for the years ended in and p classified and depreciated the gas stations as nonresidential_real_property with a or 39-year recovery_period subsequently p filed amended returns for those years reclassifying the gas stations as 15-year_property based upon an industry specialization program coordinated_issue_paper issued by the internal_revenue_service r then remitted refunds p thereafter filed original returns for the years ended in and which depreciated the gas stations as 15-year_property r challenged this treatment as an unauthorized change in accounting_method held in filing returns for the years ended in and which depreciated the gas stations as - - year property p did not violate the rules set forth in sec_446 i r c regarding changes in method_of_accounting william h lester jr matthew s parkin and joshua a sutin for petitioner david b mora and w lance stodghill for respondent memorandum opinion nims judge respondent determined federal_income_tax deficiencies for petitioner’s tax years ended date and date in the amounts of dollar_figure and dollar_figure respectively after concessions the sole issue for decision is whether deductions taken by petitioner for depreciation of gas station properties represent a change in accounting_method made without securing the consent of the secretary as required under sec_446 sec_1_446-1 income_tax regs substitutes consent of the commissioner for consent of the secretary which practical substitution we henceforth adopt additional adjustments made in the statutory_notice_of_deficiency are computational in nature and will be resolved by our holding on the foregoing issue unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated in accordance with rule and the facts are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference petitioner’s operations brookshire brothers holding inc is and was at the time of filing the petition in this case a nevada corporation which maintained its principal offices in lake charles louisiana brookshire brothers holding inc and its subsidiaries hereinafter collectively petitioner are an affiliated_group_of_corporations which for all relevant tax years fileda consolidated federal_income_tax return as a significant component of its activities petitioner is engaged in the business of operating a chain of grocery stores in september of petitioner began constructing gas station properties accessible through the parking lots of certain of its grocery stores these gas stations were subsequently placed into service at grocery store locations throughout the state of texas petitioner’s accounting petitioner employs the accrual_method of accounting and uses a taxable_year ending on the last saturday of april within this overall_method_of_accounting petitioner generally computes q4e- depreciation for tangible assets placed_in_service after under the modified accelerated_cost_recovery_system macrs in accordance with sec_168 on its u s_corporation income_tax return form_1120 for the year ended date petitioner began depreciating the gas station properties ’ in doing so petitioner characterized the gas stations as nonresidential_real_property petitioner likewise classified the gas stations as nonresidential_real_property on its returns for the taxable years ending in april of and april of on the basis of such classification and the prescribed treatment for nonresidential_real_property under the macrs rules petitioner’s returns for the years ended in and reflected depreciation of the gas stations using the straight_line method and a recovery_period of or years the omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec 107_stat_448 extended the recovery_period for nonresidential_real_property from to years generally effective for property placed into service after date although the parties stipulated that petitioner began depreciating the gas stations in the year ending in this appears to be erroneous because petitioner’s return for the fiscal_year ending date does not reflect any such deductions on the depreciation schedule we therefore rely on the form_1120 for that fiscal_year see 66_tc_312 - then on date petitioner filed with the internal_revenue_service an amended u s_corporation income_tax return form 1120x for each of the tax years ended in through on these amended returns petitioner reclassified the gas stations as 15-year_property under the macrs rules and consistent therewith recalculated depreciation utilizing the percent declining balance method and a 15-year recovery_period petitioner also included the following explanation with each form 1120x the determination was made that gas station convenience stores should be reclassed from and year property to year property based on the attached memo the memo so referenced and attached was a copy of an industry specialization program coordinated_issue_paper for petroleum and retail industries isp paper the isp paper issued by the internal_revenue_service with a stated effective date of date set forth the test under which a convenience store would qualify as 15-year_property rather than nonresidential_real_property for macrs depreciation purposes in general the isp paper required that the store be used primarily to market petroleum products at some time thereafter the internal_revenue_service issued to petitioner refunds of the full amount claimed in the amended returns for years ended in and and a partial refund of the amount claimed for the year ended in -- - after filing the amended returns for prior years petitioner filed original forms for the years ended in april of and april of on these returns the gas stations were classified and depreciated as 15-year_property petitioner at no time filed a form_3115 application_for change in method_of_accounting with respect to the gas station properties respondent subsequently examined petitioner’s returns for the tax years ended in and and issued a notice_of_deficiency with respect to those years on date therein respondent determined among other things that petitioner’s deductions for depreciation must be decreased because petitioner in treating the gas stations as 15-year_property had engaged in a change_of_accounting_method without the consent of the commissioner respondent computed the amount of such decreases in depreciation expense as being dollar_figure and dollar_figure for the years ended in and respectively the corresponding increases in taxable_income resulted in deficiencies that are the subject of this litigation discussion i general rules a accounting methods as a threshold premise sec_446 sets forth the general_rule that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly - j- computes his income in keeping his books sec_446 then provides the particular standard governing changes in accounting_method and reads as follows sec_446 requirement respecting change_of_accounting_method --except as otherwise expressly provided in this chapter a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the secretary in addition regulations promulgated under sec_446 further clarify the operation of these statutory mandates reguirement respecting the adoption or change_of_accounting_method a taxpayer filing his first return may adopt any permissible method_of_accounting in computing taxable_income for the taxable_year covered by such return except as otherwise expressly provided in chapter of the code and the regulations thereunder a taxpayer who changes the method_of_accounting employed in keeping his books shall before computing his income upon such new method for purposes of taxation secure the consent of the commissioner consent must be secured whether or not such method is proper or is permitted under the internal_revenue_code or the regulations thereunder sec_1 446-l1 e and income_tax regs for purposes of the foregoing rules a change in accounting_method includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan sec_1 e a income_tax regs a material_item in turn is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction id --- - however notwithstanding the breadth of these definitions the regulations also offer the following caveat although a method_of_accounting may exist under this definition without the necessity of a pattern of consistent treatment of an item in most instances a method_of_accounting is not established for an item without such consistent treatment id moreover the regulatory text details certain types of adjustments with examples thereof that are specifically excluded from characterization as changes in accounting_method a change in method_of_accounting does not include correction of mathematical or posting errors or errors in the computation of tax_liability such as errors in computation of the foreign_tax_credit net_operating_loss percentage_depletion or investment_credit also a change in method_of_accounting does not include adjustment of any item_of_income or deduction which does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction for example corrections of items that are deducted as interest or salary but which are in fact payments of dividends and of items that are deducted as business_expenses but which are in fact personal expenses are not changes in method_of_accounting in addition a change in the method_of_accounting does not include an adjustment with respect to the addition to a reserve for bad_debts or an adjustment in the useful_life of a depreciable asset although such adjustments may involve the question of the proper time for the taking of a deduction such items are traditionally corrected by adjustments in the current and future years a change in the method_of_accounting also does not include a change in treatment resulting from a change in underlying facts on the other hand for example a correction to require depreciation in lieu of a deduction for the cost of a class of depreciable assets which had been consistently treated as an expense in the year of purchase involves the question of the --- - proper timing of an item and is to be treated as a change in method_of_accounting sec_1_446-1 e 6b income_tax regs once a change in method_of_accounting is identified the procedures for securing the commissioner’s consent are contained in sec_1_446-1 income_tax regs to secure such consent the taxpayer must file an application on form_3115 with the commissioner or alternatively must comply with any administrative procedures the commissioner might prescribe for permitting certain types of changes in accounting_method id b depreciation_deductions depreciation_deductions are primarily governed by sec_167 and sec_168 in relevant part sec_167 provides sec_167 depreciation a general_rule --there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence -- of property_used_in_the_trade_or_business or of property_held_for_the_production_of_income ob cross reference ---- for determination of depreciation deduction in case of property to which sec_168 applies see sec_168 sec_168 in turn describes a specific depreciation system for tangible_property sec_168 was added to the internal_revenue_code by the economic_recovery_tax_act_of_1981 - publaw_97_34 95_stat_172 which enacted the accelerated_cost_recovery_system acrs then as part of the tax_reform_act_of_1986 publaw_99_514 secs stat congress replaced acrs with a modified accelerated_cost_recovery_system macrs effective generally for property placed_in_service after date and sec_168 was amended accordingly under macrs assets are placed into of classes see sec_168 e classifications are assigned either according to class_life or for certain types of property by the nature of the asset see id the classification of an item under macrs determines two critical elements in calculating the allowable_depreciation the applicable_depreciation_method percent declining balance later switching to straight_line percent declining balance later switching to straight_line or straight_line and the applicable_recovery_period the period over which depreciation_deductions are taken see sec_168 b and c as pertinent here two of the available macrs classifications are 15-year_property and nonresidential_real_property which differ both in the required depreciation method and in the mandated recovery_period see id il contentions of the parties the parties in this matter do not dispute and have stipulated that petitioner’s gas stations are assets of a nature which may properly be classified as 15-year_property under the macrs rules rather their disagreement lies in whether petitioner’s treatment of the properties as such on tax returns filed for the years at issue constitutes an unauthorized change in method_of_accounting petitioner’s primary contention is that depreciating the gas stations as 15-year_property does not reflect a change in accounting_method within the meaning of sec_446 according to petitioner reclassification of the gas stations as 15-year_property is excepted from characterization as a change in accounting_method because the new treatment does not involve a material_item is analogous to a change in useful_life is a mere correction and does not deviate from an established consistent method of treatment in the alternative even if depreciating the gas stations as 15-year_property is deemed a change in accounting_method petitioner maintains that consent for such change was received from respondent petitioner alleges that respondent’s acceptance of petitioner’s amended returns for prior years and issuance of refunds constitutes a sufficient consent for the reclassification conversely respondent asserts that petitioner changed its method_of_accounting for the gas station properties without respondent’s consent in two respects in respondent’s estimation petitioner’s reclassification involved changing the recovery_period over which depreciation_deductions were to be claimed from or years to years and the method by which depreciation was to be calculated from straight_line to declining balance respondent further avers that these alterations are not immaterial in that they implicate the timing of deductions are not equivalent to a change in useful_life are not akin to the mere correction of a posting error and do diverge from a consistently established method it is also respondent’s position that the above change was made without securing respondent’s consent respondent relies on the fact that petitioner neither filed a form_3115 nor followed any other prescribed administrative procedures for effecting such a change iil application the initial question raised by this matter is whether petitioner’s treatment of the gas stations as 15-year_property constitutes a change in accounting_method within the meaning of sec_446 and related regulations if such inquiry is answered in the affirmative a second question regarding whether petitioner obtained consent for the change will be presented as previously indicated a change in accounting_method for purposes of sec_446 is generally defined to encompass a change in the overall plan of accounting for income or deductions as well as a change in the treatment of any material_item see sec_1_446-1 a income_tax regs a material_item in turn is explained by regulations as any item which involves the proper time for the inclusion of the item in income or the taking of a deduction id this court has also expounded that when an accounting practice merely postpones the reporting of income rather than permanently avoiding the reporting of income over the taxpayer’s lifetime it involves the proper time for reporting income 93_tc_500 in the case at bar petitioner altered neither its overall plan of accounting for income and deductions on an accrual basis nor its basic system of accounting for depreciation using macrs petitioner is however seeking to switch from deducting the cost of its gas station properties over a or 39-year period ona straight_line basis to writing off these costs over a 15-year term on a declining balance basis such involves the timing of deductions not the total amount of lifetime income and would thus appear at first blush to be a material difference signaling a change in accounting_method yet regulations specifically provide that a change in the method_of_accounting does not include an adjustment in the useful_life of a depreciable asset notwithstanding the fact that such adjustments may involve the question of the proper time for the taking of a deduction sec_1_446-1 b income_tax regs therefore regardless of whether a change might otherwise be deemed an unauthorized material alteration the change will not run afoul of sec_446 if it falls within this useful_life exception petitioner asks us to find that its revision of the recovery_period used in depreciating its gas stations is the equivalent of an adjustment in useful_life respondent in contrast argues that the concept of useful_life as employed under prior_law cannot be equated with the designation of a recovery_period under the current accelerated system prior to the enactment of acrs depreciation_deductions were based on estimated_useful_life meaning the period over which an asset could reasonably be expected to be useful to the taxpayer in his or her business or income-producing activities see 103_tc_285 affd 65_f3d_329 3d cir then with implementation of the accelerated system congress mandated that depreciation_deductions be taken over one of a limited number of arbitrary statutory periods see id pincite yet to the extent that selection of a useful_life under prior_law or a recovery_period under current law determines the span of years over which - - property will be depreciated there would appear to be no meaningful difference for purposes of the exception in sec_1_446-1 6b income_tax regs however the foregoing analogy is complicated by the fact that as presently codified in sec_168 macrs inextricably links recovery_period and depreciation method a reclassification thus can affect not only the time over which deductions are taken but also the methodology by which those deductions are calculated such linkage generally did not exist under earlier statutes’ and previous case law indicates that a change in depreciation method was not excluded from the consent requirement see standard oil co indiana v commissioner t c 38_tc_357 hence we are faced with a choice on one hand to adopt petitioner’s approach and rule that a reclassification of property under macrs should be treated as synonymous with an adjustment in useful_life for purposes of the regulatory exception would broaden the exception to cover changes not only in the period for depreciation but also potentially in the method there were some exceptions see eg former sec_167 accelerated_depreciation is available only for property with a useful_life of years of more former sec_167 sec_1250 property that is used residential_real_property qualifies for a percent declining balance method if the property has a useful_life of years or more -- - for calculating depreciation on the other hand to accept respondent’s position and summarily decline to equate the changes would significantly curtail the exception’s usefulness under the current sec_168 regime we conclude that the former option is most consistent with the regulatory scheme the similarities between a change in macrs classification and a change in useful_life are greater than the differences sec_1_446-1 b income_tax regs was clearly intended to permit taxpayers to alter their depreciation schedules the type of adjustment explicitly permitted---a change in useful life--would have resulted both in depreciation_deductions over a longer or shorter period than originally contemplated and in an increased or decreased amount being deducted in any given period a change in macrs classification will have precisely these same two effects although a portion of the change in amount may be attributable to calculation method as opposed to period length alone such carries insufficient weight when balanced against severely limiting the intended relief we therefore hold that the filing of returns for the years ended in and which depreciated the gas stations as year property did not result in an unauthorized change in petitioner’s method_of_accounting petitioner’s change in macrs classification is excluded from the definition of a change in - accounting_method by reason of analogy to the useful_life exception contained in sec_1_446-1 6b income_tax regs accordingly we need not reach the parties’ other contentions regarding the existence of a mere correction a consistently adopted method or consent from the commissioner as a final note we observe that neither party has cited sec_168 eb enacted as part of the small_business job protection act of publaw_104_188 sec a 110_stat_1765 nor have they asked us to address the application of revproc_97_10 1997_1_cb_628 promulgated under such statute to situations similar to that presently before the court we thus express no opinion as to the reach of the useful_life exception in the sec_168 e eb context or in other circumstances where congress or the commissioner has explicitly set forth procedures relating to particular depreciation_adjustments to reflect the foregoing and to give effect to concessions decision will be entered under rule
